PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/024,438
Filing Date: 24 Mar 2016
Appellant(s): ZHAO et al.



__________________
Ayhan E. Mertogul, Reg. No. 63,977
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
1. 
On page 5 of the Appeal Brief of 1/15/2021 Appellant argues that Sato does not disclose the feature “current conversion unit is independent of the air conditioning frequency converter”, as Sato discloses that the “power converting circuit [e.g. inverter] 15 is a power converting circuit which converts DC power to AC power to drive AC load” and not an air conditioning frequency converter. 
However, referring to par. 39, Sato discloses that the power converting circuit [e.g. inverter] outputs power to drive an AC load, wherein the motor load 16 is a load such as an AC motor of an inverter air conditioner [Examiner’s emphasis]. One of ordinary skill in the art would understand that an inverter air conditioner is one where the speed of the compressor is varied using a variable frequency drive which changes the working frequency (speed) of a variable speed motor (see, as evidence only, page 3 of Inverter Air Conditioning. (Copyright 2008-2011). Inverter Air Conditioning. Retrieved February 25, 2021 from https://www.airconditioning-systems.com/inverter-air-conditioning.html). Varying the speed of the compressor is done by changing at least a frequency of an incoming power to the compressor, wherein changing the frequency changes the speed of the compressor (see, as evidence only, page 3 of Inverter Air Conditioning. (Copyright 2008-2011). Inverter Air Conditioning. Retrieved February 25, 2021 from https://www.airconditioning-systems.com/inverter-air-conditioning.html). In summary, one of ordinary skill in the art would understand that the power converting circuit (e.g. inverter) 15, connected to the motor load 16 of an inverter air conditioner, would necessarily comprise some air conditioning frequency converter or else the air conditioner would not be specifically an inverter air conditioner. 

On pages 5-7 of the Appeal Brief of 1/15/2021 Appellant argues that Sato fails to disclose an electrical junction outside of the air conditioning unit as elements 15, 16 belong to an air conditioning unit, rather than parts 15, 16 are an air conditioning unit. Appellant further refers to references JP1993328593A, JP1993328611A and JP1993328748A as evidence that Sato discloses that circuits 14, 15 in Fig. 5 belong to a single device (a bidirectional converter device) which is used in an air conditioning unit. 
However, the only structural elements that claim 1 recites with respect to the air conditioning unit is that the air conditioning unit comprises a first inverter module [inside a housing], the first inverter module is a part of an air conditioning frequency converter. Here, therefore, the first inverter module, and AC motor load 16, of the air conditioning frequency converter 15 meets the claimed structural requirement of being an air conditioning unit. In other words, referring to Fig. 1 of the present application, just as Appellant refers to a  first inverter module 31 and load 32 as an air conditioning unit 30, so too one of ordinary skill in the art would refer to a first inverter module 15 and load 16 as an air conditioning unit (not labeled). 
 With respect to references JP1993328593A, JP1993328611A and JP1993328748A, the Examiner takes no position as to their specific teachings as these references are not part of the official record and have not been considered. 
3. 
On page 7 of the Appeal Brief of 1/15/2021 Appellant argues that Sato does not teach “wherein capacity of the current conversion unit is configured according to a requirement of the photovoltaic cell array and the public grid”. 

Indeed, interpreting this claim recitation as anything narrower than the above interpretation, such that Sato does not teach the recitation, would render the recitation indefinite as different public grids have different configurations. For example, the configurations of a public grid in one country may not be the same as another, and therefore it would be unclear which specific public grid the current conversion unit is being configured to. With the narrow interpretation implied by Appellant, Appellant would have to necessarily list every possible public grid and enable one of ordinary skill in the art to specifically configure the capacity of the current conversion unit to the specific requirements of the multitudes of the public grids. As such a narrow interpretation would not be reasonable, the claim recitation cannot be interpreted to preclude the configured capacity of the current conversion of Sato relative to the requirements of the photovoltaic cell array and public grid disclosed by Sato. 

On page 7 of the Appeal Brief of 1/15/2021 Appellant argues that Sato does not teach “a type of the current conversion unit is selectable according to a practical requirement without any limit of a factory equipment parameter of the air conditioning unit, so that the air conditioning unit is matched with any photovoltaic power plant”. 
Here, the claim recitation is reasonably interpreted such that the type of the current conversion unit is capable of being selected according to a practical requirement without any limit…, see page 3 of the Non-Final Rejection of 7/14/2020). 
Indeed, interpreting this claim recitation as anything more narrow than the above interpretation, such that Sato does not teach the recitation, would render the claim indefinite as it would be unclear what a “practical requirement” is. For example, the requirement according to which 
4. 
On page 8 of the Appeal Brief of 1/15/2021 Appellant argues that Hille teaches that module 28 is an inverter/controller not a conditioning frequency converter. 
However, referring to Fig. 37, Hille teaches that the module 28 (e.g. a module comprising an inverter, emphasis added) receives AC power from a generator or alternator 29 (e.g. at a first frequency) and provides controlled AC power to an inverter air conditioning system compressor drive motor 20 (e.g. at as second frequency), which impliedly teaches that the module 28 may be justifiably referred to as a frequency converter comprising an inverter. For the same reasons as presented above in section 1, therefore, module 28 may be justifiably referred to as an air conditioning frequency converter comprising an inverter.  
On page 8 of the Appeal Brief of 1/15/2021 Appellant further argues that even if module 28 of Hille is an air conditioning frequency converter, Hille at most teaches that module 28 is inside a housing of an air conditioning unit. Considering that circuits 14, 15 of Sato belong to a bidirectional converter device, it  is more likely that a skilled person would put the whole bidirectional converter device in the housing of the air conditioning unit rather than leave the circuit 14 outside the housing of the air conditioning unit. 
However, the teachings of Hille show otherwise. For example, Hille teaches that module 28 and motor/compressor 18/20 are located within a housing (see Figs. 2-3). Here, one of ordinary skill in the art would recognize that the following elements of Hille and Sato are analogous:
Module 28 of Hille is analogous to the inverter 15 of Sato as Hille teaches that module 28 comprises an inverter [for an inverter air conditioner] (see Hille par. 37, Fig. 3); and 
Motor/compressor 18, 20 of Hille is analogous to the motor load [e.g. for a compressor of an inverter air conditioner] 16 of Sato.  
As Hille teaches that the module 28 and motor/compressor 18, 20 are placed within a housing (see Hille Figs. 2-3) in order to protect and secure the air conditioning unit 26 inside of a protective housing, so too 
one of ordinary skill in the art would be motivated to place the inverter and a compressor (e.g. elements 15, 16 and not element 14) of Sato within a housing in order to protect and secure the air conditioning unit of Sato. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Steve S TANENBAUM/Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763        
                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.